Decrees affirmed with costs of appeal. Mabel A. London brought a petition for separate support against her husband alleging cruel and abusive treatment and desertion and that she was living apart from him for justifiable cause. He brought a libel for divorce against her alleging cruel and abusive treatment. He appealed from Probate Court decrees allowing her petition and dismissing his libel. The evidence is reported but there is no report of material facts. There was no error. On a review of the evidence the findings imported by the decrees cannot be said to be plainly wrong. Carmichael v. Carmichael, 324 Mass. 118, 119. Duarte v. Duarte, ante, 778. Counsel fees are to be awarded the wife in the discretion of the Probate Court.